United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1295
Issued: March 16, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2019 appellant filed a timely appeal from an April 4, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish intermittent
disability commencing June 12, 2018 due to his accepted March 12, 2014 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 4, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On March 26, 2014 appellant, then a 30-year-old mail handler assistant, filed a traumatic
injury claim (Form CA-1) alleging that on March 12, 2014 he sustained swelling in his upper spine
and neck area as a result of tossing a heavy pallet while in the performance of duty. He stopped
work on March 19, 2014 and returned to limited-duty work on May 16, 2014. By decision dated
May 5, 2014, OWCP accepted the claim for cervical sprain. Appellant stopped work again on
May 17, 2014.
On June 10, 2014 appellant filed a notice of recurrence (Form CA-2a) alleging that he was
disabled from work and required further medical treatment as of May 17, 2014 due to his accepted
condition.
By decision dated November 21, 2014, OWCP denied appellant’s recurrence claim.
On September 8, 2015 appellant requested reconsideration.
By decision dated December 2, 2015, OWCP denied modification of the November 21,
2014 decision.
On May 29, 2018 Dr. Nathaniel Sutain, Board-certified in physical medicine and
rehabilitation, reported that appellant’s symptoms had worsened since the most recent visit, and
had progressed from the upper back and neck area to the shoulders and head, with numbness in
the hands and fingers. He noted that he had referred appellant for a functional capacity evaluation
(FCE) that was never completed. Appellant related to Dr. Sutain that he had been working light
duty. Dr. Sutain recommended that appellant be off work for a week and to attend physical
therapy. He diagnosed cervicalgia and noted exacerbation of neck pain and other symptoms. In
an accompanying duty status report (Form CA-17), Dr. Sutain recommended that appellant remain
off work until June 12, 2018.
On June 12, 2018 Dr. Sutain reported that appellant’s symptoms were improving, noting
that a magnetic resonance imaging (MRI) scan did not demonstrate any pathology. On
examination, he observed exquisite tenderness to palpation of appellant’s cervical spine, inability
to heel walk or toe walk secondary to pain, ability to bend to touch his thighs, but with full strength
and full range of motion (ROM) of the neck and shoulders. Dr. Sutain diagnosed cervicalgia.
In a report dated July 3, 2018, Dr. Sutain noted that appellant’s condition had not improved
since the most recent visit, and that he had a recent exacerbation of his cervical pain. Results on
examination were the same as those provided on June 12, 2018. Dr. Sutain again diagnosed
cervicalgia.
In a patient evaluation form dated July 3, 2018, Dr. Sutain recommended that appellant
return to work with restrictions.
On September 4, 2018 Dr. Sutain reported that appellant had improved since his most
recent visit. He noted that appellant had completed physical therapy, but still complained of
symptoms from an exacerbation of his work-related injury. Dr. Sutain diagnosed cervicalgia and
referred appellant for a cervical spine MRI scan. In a patient evaluation form of the same date, he

2

recommended that appellant return to work with restrictions of no lifting over 10 pounds, no
repetitive motion, no use of vibratory tools, and no work above shoulder level.
The cervical spine MRI scan taken on September 20, 2018 was limited due to motion, but
there was a suggestion of slight undulating margins of the posterior disc margins without a discrete
annular bulge or disc herniation.
In a patient evaluation form dated October 19, 2018, Dr. Sutain diagnosed cervicalgia and
recommended that appellant return to work with restrictions.
On October 24, 2018 Dr. Sutain reviewed appellant’s September 20, 2018 MRI scan,
noting that he was “not really seeing a lot on the MRI [scan].” On examination of the cervical
spine, Dr. Sutain observed an inability to heel walk or toe walk secondary to pain, ability to bend
to touch his thighs, exquisite tenderness to palpation of the cervical spine, but with full strength
and full ROM of the neck and shoulders. He again diagnosed cervicalgia and recommended an
FCE.
In a report dated December 5, 2018, Dr. Kumar Sinha, a Board-certified orthopedic
surgeon, noted that appellant had been performing light-duty work. On physical examination, he
noted that appellant experienced severe pain with ROM of the cervical spine with flexion,
extension, and side rotation. He observed tenderness to light touch in that area. Dr. Sinha related
that appellant’s cervical spine MRI scan demonstrated no evidence of a muscle tear, injury, or
diffuse inflammation in the C7-T1 area. He noted that the pathology of appellant’s pain was
unclear, but that it appeared to be myofascial in nature. Dr. Sinha recommended that appellant
stay off work for three weeks and take anti-inflammatories.
In progress notes dated December 27, 2018, Dr. Sinha reported that appellant continued to
have neck pain and had not started physical therapy. He opined that the etiology of appellant’s
neck pain was unclear, and that the pain was clearly myofascial in nature as the MRI scan did not
reveal significant findings. Dr. Sinha recommended that appellant stay off work due to the severity
of his pain.
On January 10, 2019 appellant filed claims for compensation (Form CA-7) for intermittent
leave without pay (LWOP) from June 12, 2018 through January 4, 2019. An accompanying time
analysis (Form CA-7a) noted that he claimed compensation for LWOP from June 12 to 19, 2018
for an unknown absence, as work was available. Appellant claimed compensation for July 9, 2018,
on which date he was absent without leave. He claimed compensation on July 13, 19, 23, and 27
to 31, 2018 on which dates the reason for leave use and remarks were “no call-no show.” He also
claimed compensation on the following dates in 2018: August 3, 6, 7, 8, 10 to 16, 17 to 21, 24,
27, and 29; September 3, 4, 6, 10, 14, 17, 18, 20 to 27; October 1 , 2, 8, 9, 11, 15, 18 to 22, 26 to
31; November 2, 5, 6, 12 to 14, 16 to 26; and November 29 to December 21, 2018. An employing
establishment official noted that work was available within appellant’s restrictions, that appellant
had not provided disabling medical documentation for these dates, and that he had not been sent
home by the employing establishment.
On January 22, 2019 appellant filed a claim for compensation (Form CA-7) for LWOP for
the period January 5 through 10, 2019.

3

In a development letter dated January 22, 2019, OWCP informed appellant that the medical
evidence of record was insufficient to establish disability for intermittent periods June 12, 2018
through January 4, 2019. It advised him to submit a comprehensive narrative report from his
treating physician that included a history of his injury and a thorough explanation, with objective
findings, as to how his condition had worsened such that he was no longer able to perform the
duties of his position when he stopped work on June 12, 2018. OWCP afforded appellant 30 days
to submit the necessary evidence.
OWCP thereafter received a series of physical therapy reports dated December 28, 2018
through March 6, 2019.
By decision dated April 4, 2019, OWCP denied appellant’s claim for intermittent disability
commencing June 12, 2018 finding that the medical evidence of record was insufficient to establish
that the claimed disability was causally related to the accepted March 12, 2014 employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.4
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused
the illness.5 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties, or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed the established physical
limitations.6
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position, or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related

3

Supra note 1.

4

C.R., Docket No. 18-1805 (issued May 10, 2019); S.J., Docket No. 17-0828 (issued December 20, 2017); G.T.,
Docket No. 07-1345 (issued April 11, 2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB
1143 (1989).
5

20 C.F.R. § 10.5(x); S.W., Docket No. 18-1489 (issued June 25, 2019).

6

Id.

4

condition or a change in the nature and extent of the limited-duty job requirements.7 This burden
includes the necessity of furnishing evidence from a qualified physician who concludes, on the
basis of a complete and accurate factual and medical history, that for each period of disability
claimed, the disabling condition is causally related to the employment injury, and supports that
conclusion with medical reasoning.8 Where no such rationale is present, the medical evidence is
of diminished probative value.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish intermittent
disability commencing June 12, 2018 causally related to his accepted March 12, 2014 employment
injury.
The evidence of record establishes that appellant was performing limited-duty work prior
to the alleged periods of disability and that light duty remained available during the alleged periods
of disability.
On May 29, 2018 Dr. Sutain recommended that appellant remain off work until
June 12, 2018. This report addressed appellant’s disability status immediately predating the
alleged period of disability, but did not address his disability status on or after June 12, 2018.10 As
this report fails to address the specific period of disability alleged, it is of no probative value and
is insufficient to establish his recurrence claim.11
OWCP continued to receive progress reports from Dr. Sutain. In his progress reports dated
June 12, July 3, and October 24, 2018, Dr. Sutain did not address appellant’s disability from work,
but related that appellant had subjective symptoms, with no objective findings on the cervical spine
MRI scan. As these reports do not support a finding that appellant sustained a worsening of his
accepted cervical sprain condition, causing intermittent disability from work, they are insufficient
to establish his recurrence claim.12
In a patient evaluation form dated July 3, 2018, Dr. Sutain recommended that appellant
return to work with restrictions. Likewise, on September 4 and October 19, 2018, he recommended
that appellant return to work with restrictions. As previously noted, the employing establishment
reported that limited-duty work remained available to appellant. Since Dr. Sutain failed to provide
an opinion that appellant could not return to work due to the accepted employment injury, these
reports fail to establish disability from work during the claimed period.13 As Dr. Sutain’s reports
7

J.S., Docket No. 19-1035 (issued January 24, 2020).

8

H.T., Docket No. 17-0209 (issued February 8, 2019); Ronald A. Eldridge, 53 ECAB 218 (2001).

9

E.M., Docket No. 19-0251 (issued May 16, 2019); Mary A. Ceglia, Docket No. 04-0113 (issued July 22, 2004).

10

See T.A., Docket No. 18-0431 (issued November 7, 2018).

11

See S.M., Docket No. 17-1557 (issued September 4, 2018).

12

Supra note 7.

13

F.H., Docket No. 18-0160 (issued August 23, 2019).

5

contradicted appellant’s claim that he was disabled from work, these reports are insufficient to
establish appellant’s claim of a recurrence of disability.
In a report dated December 5, 2018, Dr. Sinha noted that appellant’s MRI scan
demonstrated no evidence of any muscle tear, injury, or diffuse inflammation in the C7-T1 area.
He reported that the pathology of appellant’s pain was unclear, but that it appeared to be
myofascial. Dr. Sinha recommended that appellant stay out of work for three weeks. In progress
notes dated December 27, 2018, he noted that appellant continued to have neck pain. Dr. Sinha
opined that the etiology of appellant’s neck pain was unclear, and that the pain was clearly
myofascial in nature as the MRI scan did not reveal any significant findings. He recommended
that appellant stay off work due to the severity of the pain. In these reports, Dr. Sinha did not
provide clear objective physical findings supporting appellant’s disability from work due to the
accepted condition instead, he noted that the etiology of appellant’s neck pain was unclear and that
an objective study revealed no findings. He did not specifically address whether appellant had a
recurrence of disability causally related to his accepted employment condition of cervical sprain
or otherwise provide medical reasoning explaining why any current disability was due to the
accepted March 12, 2014 employment injury. Dr. Sinha’s report is insufficient to meet appellant’s
burden of proof as it does not provide a rationalized explanation as to how appellant’s accepted
cervical sprain resulted in disability from work during the claimed period.14 As such, his
contemporaneous reports are insufficient to establish appellant’s claim.15
OWCP received a September 20, 2018 MRI scan of appellant’s cervical spine. The Board
has held that reports of diagnostic testing lack probative value, as they do not provide an opinion
on the issue of causal relationship between the accepted condition and the alleged period of
disability.16 As this report did not contain an opinion on causal relationship, it is insufficient to
establish the claim.17
OWCP also received physical therapy notes. Certain healthcare providers such as
physician assistants, nurse practitioners, physical therapists, and social workers are not considered
“physician[s]” as defined under FECA.18 Consequently, their medical findings and/or opinions
will not suffice for purposes of establishing entitlement to FECA benefits.19

14

J.M., Docket No. 19-1517 (issued January 29, 2020).

15

See C.R., Docket No. 18-1805 (issued May 10, 2019); J.M., Docket No. 16-0306 (issued May 5, 2016).

16

See J.M., Docket No. 17-1688 (issued December 13, 2018).

17

Id.; see L.S., Docket No. 19-0135 (issued April 25, 2019).

18

5 U.S.C. § 8101(2) provides that under FECA the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by the applicable state law.
19

G.S., Docket No. 18-1696 (issued March 26, 2019); see M.M., Docket No. 17-1641 (issued February 15, 2018);
K.J., Docket No. 16-1805 (issued February 23, 2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay
individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion
under FECA).

6

As appellant has not submitted rationalized medical opinion evidence establishing that he
was intermittently disabled from work commencing June 12, 2018 causally related to his accepted
March 12, 2014 employment injury, the Board finds that he has not met his burden of proof.20
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish intermittent
disability commencing June 12, 2018 due to his accepted March 12, 2014 employment injury
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 16, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

Supra note 9.

7

